March 1, 2010 Via EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Principal Funds, Inc. (the "Fund") File Nos. 033-59474, 811-07572 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "1933 Act"), the Fund certifies the form of Prospectus for Classes A, B, and C that would have been filed under 1933 Act Rule 497(b) or (c) would not have differed from those contained in the Fund's most recent post- effective amendment to its registration statement on Form N-1A. That post-effective amendment (#77) was filed electronically with the Securities and Exchange Commission on February 26, 2010 (Accession #0000898745-10-000042). If you have any questions regarding this filing, please call me at 515-235-9154. Very truly yours, /s/ Jennifer A. Mills Jennifer A. Mills Assistant Counsel Principal Funds, Inc. JAM/ka
